DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/02/2021 has been entered. Claims 1-2, 8 and 13 have been amended. Claims 17-20 have been cancelled. Claims 21-24 are new. Claims 1-16 and 21-24 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection, 112(b) and 101 rejection previously set forth in the Non-Final Office Action mailed 04/13/2021.

Election/Restrictions
Newly submitted claims 21-22 and 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of claims 1-16 and claims 21-22 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope as claims 1-16 require the bypass tube to comprise a plurality of openings and claims 21-22 do not and claims 21-22 require a funnel shape extending along a length 
Inventions of claims 1-16 and 23-24 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope as claims 1-16 require the bypass tube to comprise a plurality of openings and claims 23-24 do not and claims 23-24 require a first tapered surface and a second tapered surface and claims 1-16 do not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison et al. (Pub. No.: US 2018/0116850 A1) in view of Hingston et al. (Pub. No.: US 2017/0135836 A1). 
Regarding claim 1, Pattison discloses (fig. 1-5B) a gastrointestinal implant device configured for controlling absorption of nutrients (abstract), the device comprising: 
(a) a float (balloon 10) configured to be positioned within a stomach (20) (¶ 0057, ln. 2-3), wherein the float comprises:		(i)  an outer sidewall (gastric balloon surface 30), 
	(ii) an inner sidewall (see fig. 1), 
	(iii) a hollow interior defined between the outer side wall and the inner sidewall, wherein the hollow interior is configured to hold a fluid (¶ 0062, ln. 6-8), 
	(iv) a first opening at a distal end of the float (see distal end 34, fig. 1), and
	(v) a second opening at a proximal end of the float (see proximal end 32, 
(b) a bypass tube (sleeve 100) configured to connect with the float at the distal end of the float (see sleeve proximal end 150 fig. 1, ¶ 0059, ln. 6-8), 
Wherein the float is configured to fit loosely within the stomach and thereby allow some food entering from the lower esophagus sphincter to bypass the float and the bypass tube (see arrows of fig. 5B, ¶ ¶ 0065, ln. 1-12). 
While Pattison does not explicitly disclose that the float is configured to selectively remain within the stomach by buoyant forces acting on the float, this limitation is implied by the structure disclosed by Pattison as the float disclosed by Pattison is inflated (¶ 0062, ln. 1-8). 
Further, Pattison fails to disclose wherein the bypass tube comprises a plurality of openings. 
Hingston teaches (figs. 1-4) a gastrointestinal implant device (reduced absorption device 2) in the same field of endeavor comprising a bypass tube (distal sleeve 6), wherein the bypass tube comprises a plurality of openings (porous regions 34) (¶ 0028, ln. 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube of Pattison such that it comprises a plurality of openings, as taught by Hingston in order to allow chyme to pass through the openings and/or allow digestive fluids or hormones to pass through such that they can be selectively absorbed by the patient (Hingston, ¶ 0029). 
Regarding claim 4, Pattison discloses (fig. 1-5B) wherein the float comprises a 
Regarding claim 5, Pattison discloses (fig. 1) wherein the float comprises two or more sections (see fig. 1, funnel region and remainder of gastric balloon ¶ 0062, ln. 1-3). 
Regarding claim 6, Pattison discloses (fig. 1) wherein a portion of the hollow interior of the float is defined by each of the sections (see fig. 1, ¶ 0062, ln. 1-3). 
Regarding claim 7, Pattison discloses (fig. 1) wherein the sections are each collapsible (¶ 0038, ln. 4-5, ¶ 0065, ln. 1-3). 
Regarding claim 8, Pattison in view of Hingston fail to teach that the size of the plurality of openings of the bypass tube varies. 
Hingston further teaches (figs. 1-4) that the size of the plurality of openings of the bypass tube varies (¶ 0032, ln. 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Pattison in view of Hingston such that they vary in size, as taught by Hingston in order to optimize nutrient absorption in a particular region of the bypass tube (Hingston, ¶ 0032, ln. 3-8).
Regarding claim 9, Pattison in view of Hingston fail to teach that the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof.  
Hingston further teaches (figs. 1-4) that the plurality of openings of the bypass tube extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof (¶ 0033, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Pattison in view of Hingston such that they extend in a manner selected from longitudinally along a length of the bypass tube, radially around a circumference of the bypass tube, or a combination thereof, as taught by Hingston in order to allow nutrients to pass through the openings at various locations of the bypass tube and about the length and periphery of the bypass tube. 
Regarding claim 10, Pattison discloses (fig. 1-5B) wherein the device is configured to fit with the stomach such that the second opening of the float is configured to receive a first portion of the consumed food, while the device is configured to permit a second portion of the consumed food to bypass the second opening of the float to pass through the stomach normally (see food and arrows of fig. 5B, ¶ 0065, ln. 1-12). 
Regarding claim 13, Pattison discloses (fig. 4) wherein the bypass tube is configured to extend within a gastrointestinal tract such that a duodenum region past a duodenal papilla is covered by the bypass tube (see fig. 4, bypass tube is configured to be positioned at distal region of the small intestine ¶ 0010, ln. 10-14 which would cover a duodenal papilla). 
Regarding claim 14, Pattison discloses (fig. 4) wherein the bypass tube is configured to extend within a gastrointestinal tract to part of a jejunum of the gastrointestinal tract (see fig. 4, bypass tube is configured to be positioned at distal region of the small intestine ¶ 0010, ln. 10-14 which extend to part of the jejunum). 
Regarding claim 16, Pattison in view of Hingston fail to teach that the bypass 
Hingston further teaches that the bypass tube is configured to permit digestive fluid flow into the bypass tube through one or more of the plurality of openings (¶ 0028, ln. 6-9).
While Hingston does not explicitly teach that digestive fluid flows into the bypass tube through the plurality of openings under peristalsis motion, this limitation is implied as the bypass tube of Hingston is positioned in the intestine (¶ 0020, ln. 1-5) and therefore undergoes peristalsis motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Hingston such that the bypass tube is configured to permit digestive fluid to flow into the bypass tube through one or more of the plurality of openings under peristalsis motion, as suggested by Hingston. Doing so would allow digestive fluids to enter the sleeve in regions that produce digestive hormones such that the digestive hormones may interact with the chyme inside the sleeve, making the nutrients available for absorption if the chyme exits the sleeve (Hingston, ¶ 0029, ln. 9-14). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Hingston, as applied to claim 1 above, and further in view of Castagneto et al. (Pub. No.: US 2019/0314180 A1). 
Regarding claim 2, Pattison discloses (fig. 1, 5A-5B) wherein the float further comprises a port (230, 240) in fluid communication with the hollow interior, wherein the 
Pattison in view of Hingston fail to teach wherein the port is a self-sealable port. 
Castagneto teaches (fig. 1) a gastrointestinal implant device (100) in the same field of endeavor comprising a float (balloon structure 3), wherein the float further comprises a self-sealable port (self-sealing valve 5) (¶ 0053, ln. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port of Pattison in view of Hingston such that it is a self-sealable port, as taught by Castagneto in order to allow for selective injection of one or more fluids and/or gas for filling of the float to the appropriate size (Castagneto ¶ 0053, ln. 1-4). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Hingston and Castagneto, as applied to claim 2 above, and further in view of Kagan et al. (Pub. No.: US 2015/0366693 A1). 
Regarding claim 3, Pattison in view of Hingston and Castagneto fail to teach wherein the port is formed on an absorbable film.  
Kagan teaches (fig. 32A) a gastrointestinal implant device (400) in the same filed of endeavor comprising a float (inflatable balloon 462) that further comprises an absorbable film (dissolvable portion, ¶ 0300, ln. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Hingston and Castagneto such that it comprises an absorbable film, as taught by Kagan. Doing so . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Hingston, as applied to claim 1 above, and further in view of Cully et al. (Pub. No.: US 2008/0255678 A1).
Regarding claim 11, Pattison discloses (fig. 1) wherein the bypass is fastened to the float (¶ 0059, ln. 6-8). Pattison in view of Hingston fail to teach wherein the bypass tube is selectively mechanically fastened to the float with absorbable material. 
Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein a bypass tube (extended length sleeve 1306) is selectively mechanically fastened to a tubular segment (1304) with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bypass tube fastened to the float of Pattison in view of Hingston such that they are selectively mechanically fastened with absorbable material, as taught by Cully in order to allow the bypass tube and the float to be releasably attached so that the device can be easily removed from the patient after a period of time. 
Regarding claim 12, Pattison in view of Hingston fail to teach that wherein the 
Hingston further teaches (fig. 2) wherein the bypass tube comprises multiple sections that can be separated (¶ 0026, ln. 6-9).
Further, Cully teaches (fig. 13A-13B) a gastrointestinal device in the same field of endeavor (abstract) wherein components of the device are selectively joinable by mechanical fastening with absorbable material (¶ 0155, ln. 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pattison in view of Hingston such that the bypass tube comprises multiple sections, as taught by Hingston, that are selectively joinable by mechanical fastening with absorbable material, as taught by Cully. Providing sections that are selectively joinable permits the removal of the device, section by section (Hingston, ¶ 0027, ln. 1-2) and mechanical fastening with absorbable material would allow for the removal of the device after a period of time. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Hingston, as applied to claim 1 above, and further in view of Laufer (Pub. No.: US 2010/0191167 A1).
Regarding claim 15, Pattison in view of Hingston fail to teach a plurality of curtains that are connectable with an inner sidewall of the bypass tube, wherein each of the plurality of curtains are configured to selectively cover one of the plurality of openings.  
Laufer teaches (fig. 1B) a gastrointestinal implant (100) in the same field of 
While Laufer does not teach that the plurality of curtains are connectable with an inner side wall of the bypass tube, this limitations of claim 15 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The plurality of curtains taught by Laufer are capable of being connectable with an inner side wall of the bypass tube and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, positioning the plurality of curtains such that they are connected with an inner side wall of the bypass tube would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pattison in view of Hingston such that it comprises a plurality of curtains configured to selectively cover one of the plurality of openings, as taught by Laufer. Doing so would allow fluid to only exit the apertures if there is a backflow due to fluid build-up in the bypass tube (Laufer, ¶ 0039, ln. 6-9).  

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 USC §103 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Pattison.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                                

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781